     Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 1 of 9



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

-------------------------------- x
DONALD J. GUNN,                  :
                                 :
          Plaintiff,             :
                                 :
                v.               :     Civil No. 3:17-cv-00757-AWT
                                 :
PENSKE AUTOMOTIVE GROUP, INC.,   :
                                 :
          Defendant.             :
-------------------------------- x

             RULING ON MOTION TO STRIKE JURY DEMAND

     Defendant Penske Automotive Group, Inc. (“PAG”) has moved

pursuant to Federal Rule of Civil Procedure 39(a)(2) to strike the

demand for a jury trial by plaintiff Donald J. Gunn (“Gunn”). The

remaining claim in this case is one for discharge in violation of

Conn. Gen. Stat. § 31-51q. For the reasons set forth below, PAG’s

motion to strike the jury demand is being denied.

     Under Federal Rule of Civil Procedure 39(a), where a proper

jury demand has been made, “trial on all issues so demanded must

be by jury unless . . . the court, on motion or on its own, finds

that on some or all of those issues there is no federal right to

a jury trial.” Fed. R. Civ. P. 39(a)(2).

     The Seventh Amendment provides that “[i]n [s]uits at common

law, where the value in controversy shall exceed twenty dollars,

the right of trial by jury shall be preserved.” “The right to a

jury trial includes more than the common-law forms of action
        Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 2 of 9



recognized in 1791; the phrase ‘[s]uits at common law’ refers to

‘suits    in   which   legal   rights     [are]   to   be   ascertained    and

determined, in contradistinction to those where equitable rights

alone     [are]     recognized,     and     equitable       remedies     [are]

administered.’” Chauffeurs, Teamsters & Helpers, Local No. 391 v.

Terry, 494 U.S. 558, 564 (1990) (quoting Parsons v. Bedford,

Breedlove & Robeson, 28 U.S. 433, 447 (1830)).

     To determine whether a particular action will resolve
     legal rights, we examine both the nature of the issues
     involved and the remedy sought. ‘First, we compare the
     statutory action to [eighteenth]-century actions brought
     in the courts of England prior to the merger of the
     courts of law and equity. Second, we examine the remedy
     sought and determine whether it is legal or equitable in
     nature. The second inquiry is the more important in our
     analysis.

Id. at 565 (quoting Granfinanciera, S.A. v. Nordberg, 492 U.S. 33,

42 (1989)).

     Section 31-51q provides:

     Any   employer,    including   the   state    and   any
     instrumentality or political subdivision thereof, who
     subjects any employee to discipline or discharge on
     account of the exercise by such employee of rights
     guaranteed by the first amendment to the United States
     Constitution or section 3, 4 or 14 of article first of
     the Constitution of the state, provided such activity
     does not substantially or materially interfere with the
     employee's bona fide job performance or the working
     relationship between the employee and the employer,
     shall be liable to such employee for damages caused by
     such discipline or discharge, including punitive
     damages, and for reasonable attorney's fees as part of
     the costs of any such action for damages. If the court
     determines that such action for damages was brought
     without substantial justification, the court may award
     costs and reasonable attorney's fees to the employer.


                                     -2-
       Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 3 of 9



       As the first step of the Seventh Amendment analysis, the court

must    “‘compare   the   statutory    action   to   [eighteenth]-century

actions brought in the courts of England prior to the merger of

the courts of law and equity.’” Granfinanciera, S.A., 492 U.S. at

42 (quoting Tull v. United States, 481 U.S. 412, 417 (1987)).

       Although ‘the thrust of the [Seventh] Amendment was to
       preserve the right to jury trial as it existed in 1791,’
       the Seventh Amendment also applies to actions brought to
       enforce statutory rights that are analogous to common-
       law causes of action ordinarily decided in English law
       courts in the late [eighteenth-]century, as opposed to
       those customarily heard by courts of equity or
       admiralty.

Id. at 41 (quoting Curtis v. Loether, 415 U.S. 189, 193 (1974)).

       In Ford v. Blue Cross and Blue Shield of Connecticut, Inc.,

216 Conn. 40, 51 (1990), the Connecticut Supreme Court addressed

the question of whether an action for violation of Conn. Gen. Stat.

§ 31-290a “has [its] roots in the common law.” The court concluded

that it does. It stated:

       A violation of § 31-290a, a statute obviously designed
       to protect claimants who file for benefits under one of
       this century’s most ameliorative statutory programs, is
       in essence a statutorily created tort deriving from the
       action for wrongful discharge set forth in Sheets [v.
       Teddy’s Frosted Foods, Inc., 179 Conn. 471 (1980)]. It
       should be recalled that our modern law of torts has its
       origins in the common law actions of trespass and
       trespass on the case. We conclude, therefore, that
       because the classical theory upon which recovery is
       based in actions brought pursuant to § 31-290a was
       redressable at common law, the plaintiff’s action was
       properly tried to a jury.

Id. at 52-53.



                                      -3-
        Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 4 of 9



     In Burrell v. Yale University, No. CV000159421S, 2003 WL

1477067 (Conn. Super. Ct. Mar 5, 2003), the court relied on the

reasoning in Ford in concluding that there was a right to a jury

trial under Conn. Gen. Stat. § 31-51q. The court noted that in

Ford, the Connecticut Supreme Court “observed that § 31-290a is

essentially a codification of the tort of wrongful discharge, which

had its origins in the common law and was therefore triable to the

jury.” Id. at *1. The court recognized that the test was “whether

the statutory action is ‘substantially similar to cases for which

the right to a jury trial existed at common law[.]’” Id. at *2

(quoting Assoc. Inv. Co. Ltd. P’ship v. Williams Assoc. IV, 230

Conn.    148,   154   (1994),   which   involved    the   test   under   the

Connecticut Constitution). The court concluded that “[u]nder that

test . . . § 31-51q qualifies for a jury trial.” Id.               Also, in

Robinson v. Southern New England Telephone Company, No. 59448,

1994 WL 400942, *1 (Conn. Super. Ct. July 25. 1994), the court

observed: “Arguably, then, the theory upon which recovery is based

in actions brought under Sec. 31-51q has its ancestral roots in

the common law action of trespass on the case.” (citing Ford, 216

Conn. at 52-53).

     This court similarly concludes that an action under § 31-51q

has its origins in the common law. In Ford, the Connecticut Supreme

Court found that the tort of wrongful discharge has its origins in

the common law and that Conn. Gen. Stat. § 31-290a is, in essence,


                                     -4-
      Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 5 of 9



a statutorily created tort deriving from the action for wrongful

discharge set forth in Sheets v. Teddy’s Frosted Foods, Inc., 179

Conn. 471 (1980). This court is persuaded that Conn. Gen. Stat. §

31-51q is, in essence, no less a statutorily created tort derived

from the action for wrongful discharge set forth in Sheets.

     At the second step of the Seventh Amendment analysis, the

court must “‘examine the remedy sought and determine whether it is

legal or equitable in nature.’” Granfinanciera, S.A., 492 U.S. at

42 (quoting Tull, 481 U.S. at 417-18). Citing to Broadnax v. City

of New Haven, 415 F.3d 265 (2d Cir. 2005), a case involving a Title

VII claim for lost wages, the defendant asserts that “the nature

of the relief sought by Plaintiff – lost pay – is equitable in

nature and therefore he is not entitled to a jury trial.” Mot. to

Strike Jury Demand at 3, ECF No. 144-1. The court disagrees.

     In Chauffeurs, Teamsters and Helpers, Local No. 391, 494 U.S.

at 570-72, the Court stated:

     In this case, the only remedy sought is a request for
     compensatory damages representing backpay and benefits.
     Generally, an action for money damages was the
     traditional form of relief offered in the courts of law.
     This Court has not, however, held that any award of
     monetary relief must necessarily be ‘legal’ relief.
     Nonetheless, because we conclude that the remedy
     respondents seek has none of the attributes that must be
     present before we will find an exception to the general
     rule and characterize damages as equitable, we find that
     the remedy sought by respondents is legal.

     First, we have characterized damages as equitable where
     they are restitutionary, such as in actions for
     disgorgement of improper profits[.] The backpay sought


                                   -5-
     Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 6 of 9



     by respondents   is not money wrongfully held by the Union,
     but wages and    benefits they would have received from
     McLean had the   Union processed the employees’ grievances
     properly. Such   relief is not restitutionary.

     Second, a monetary award incidental to or intertwined
     with injunctive relief may be equitable. . . . Because
     respondents seek only money damages, this characteristic
     is clearly absent from the case.

     The Union argues that the backpay relief sought here
     must nonetheless be considered equitable because this
     Court has labeled backpay awarded under Title VII, of
     the Civil Rights Act of 1964, as equitable. . . .

     The court has never held that a plaintiff seeking backpay
     under Title VII has a right to a jury trial. Assuming,
     without deciding, that such a Title VII plaintiff has no
     right to a jury trial, the Union’s argument does not
     persuade us that respondents are not entitled to a jury
     trial here. Congress specifically characterized backpay
     under Title VII as a form of equitable relief. . . .
     Furthermore, the Court has noted that backpay sought
     from an employer under Title VII would generally be
     restitutionary in nature . . . in contrast to the damages
     sought here from the Union.

Id. (quotation marks and citations omitted). The forgoing analysis

makes it clear that PAG’s reliance on Broadnax is misplaced.

     Also, the court agrees with the plaintiff that “[a] review of

the text of § 31-51q itself demonstrates that the relief provided

is legal. . . . See Chauffeurs, Teamsters and Helpers, Local No.

391[, 494 U.S. at 570-71] (wages and benefits plaintiff would have

received had the defendant processed grievances properly were

legal remedies, not ‘restitutionary’ equitable remedies).” Opp’n

to Mot. to Strike Jury Demand (“Opp’n) at 1-2, ECF No. 152. The

remedy the plaintiff seeks under § 31-51q has neither of the



                                  -6-
      Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 7 of 9



attributes (described in Chauffeurs, Teamsters and Helpers, Local

No. 391) that must be present before the Supreme Court will find

an exception to the general rule and characterize damages as

equitable. Nor is this a Title VII case.

     Accordingly, the court concludes that the remedy sought under

§ 31-51q is legal in nature.

     The   court   notes   that   in    Ford, 216    Conn.   at   51, it    was

“undisputed that a § 31-290a action involves a legal remedy,” and

the remedies provided for under § 31-51q are substantially similar

to those provided for under § 31-290a. See § 31-290a(b)(1) (“Any

employee who is so discharged or discriminated against may . . .

[b]ring a civil action . . . for the reinstatement of his previous

job, payment of back wages and reestablishment of employee benefits

to which he would have otherwise been entitled. . . . The court

may also award punitive damages. Any employee who prevails in such

a civil action shall be awarded reasonable attorney’s fees and

costs”). The fact that it was undisputed in Ford that a § 31-290a

involves a legal remedy is consistent with this court’s conclusion

that the remedy under § 31-51q is legal in nature.

     The   court   also    agrees      with   the   plaintiff     that   “[t]he

Connecticut Supreme Court in Skinner v. Angliker, 211 Conn. 370

(1980), suggests without so holding that the remedy afforded under

§ 31-51q is legal rather than equitable[.]” Opp’n at 2. In Skinner,

the issue was whether a plaintiff had a right to a jury trial in


                                       -7-
      Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 8 of 9



an action brought against the state pursuant to § 31-51q. The court

concluded that a plaintiff does not have a right to a jury trial

in such an action. However, the key fact in the court’s analysis

was that “[b]ecause the state was immune from suit in 1818[ 1] for

this type of action, the plaintiff now has no right to a jury trial

brought against the state under § 31-51q.” Id. at 378. The court

then noted:

     Our analysis draws support from cases involving claims
     for a jury trial under the seventh amendment to the
     federal constitution in suits brought against the United
     States. Applying a historical test similar to the one
     set forth above, the United States Supreme Court has
     held that the seventh amendment does not apply to suits
     against the government, because these are not suits at
     common law within its true meaning.

Id. at 378-79 (internal quotations and citations omitted). Then

the court observed:

     The plaintiff argues, however, that in light of the
     language of § 31-51q and its legislative history, it is
     clear that the legislature intended to provide a legal,
     and not equitable, remedy and, therefore, it implicitly
     consented to a trial by jury. In addition, the plaintiff
     claims that because the legislature has specifically
     denied the right to a trial by jury in other statutes
     and it failed to do so in § 31-51q, we should assume
     that it intended to consent to a jury trial in § 31-51q
     actions. While the plaintiff’s arguments may be valid in
     a suit against a private employer, it is important to
     remember that the instant action is one against the
     sovereign.




1 The state constitutional provision preserving the right to jury
trial was adopted in 1818.


                                   -8-
       Case 3:17-cv-00757-AWT Document 160 Filed 09/08/20 Page 9 of 9



Id. at 380. Thus, while the Connecticut Supreme Court did not

reach the issue of whether there is a right to a jury trial in a

§   31-51q   action   against   a   private   employer,   this   dictum   is

consistent with this court’s conclusion that the remedy under §

31-51q is legal in nature.

III. CONCLUSION

      For the reasons addressed above, PAG’s Motion to Strike

Jury Demand (ECF No. 64) is DENIED.

      It is so ordered.

      Dated this 8th day of September 2020, at Hartford,

Connecticut.



                                                      /s/ AWT
                                                Alvin W. Thompson
                                           United States District Judge




                                     -9-
